Citation Nr: 1759364	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  09-41 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for an eye disorder, to include symptoms of photophobia and headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran served on active duty for training from October 1989 to February 1990.  He also served on active duty from December 1990 to May 1991, June 1996 to February 1997, February 2003 to November 2003, and November 2004 to April 2006.  He also served in the Reserves.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2016, the Board remanded the issues on appeal to the RO for additional development.  

The Board also remanded a claim of service connection for a low back disorder.  In August 2017, the RO granted service connection for a low back condition and radiculopathy of the left lower extremity.  Although he has the remainder of the one-year period following the August 2017 rating decision to do so, the Veteran has not as of present filed a notice of disagreement (NOD) disagreeing with any appealable determination made in the August 2017 rating decision, including the schedular rating or effective date assigned by the RO.  Thus, the matter is no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

As the Board noted in September 2016, the Veteran's prior request for a Board hearing was deemed withdrawn.  He has not since requested a new hearing.  38 C.F.R. § 20.704(d).

The issue of service connection is addressed in the decision below.  The issue of service connection for an eye condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO.



FINDING OF FACT

The Veteran does not have hearing loss for VA purposes.  


CONCLUSION OF LAW

The criteria to establish service connection for hearing loss are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for hearing loss.  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

B.  Discussion

In this case, service connection is denied as a current hearing loss for VA purposes is not shown.  

Specifically, a VA examination was conducted in August 2017 pursuant to the Board's remand.   The Veteran's hearing acuity was as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
20
20
LEFT
10
10
10
15
20

Speech recognition scores were 98 percent both ears.  

Because auditory thresholds at this examination was not 40 decibels or greater in any of the frequencies, or 26 decibels or greater in at least three of the frequencies, and because the speech recognition scores were not less than 94 percent, current hearing loss for VA purposes is not established.  See 38 C.F.R. § 3.385. 

There is otherwise no indication of a qualifying hearing impairment.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (internal citation omitted).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Because current hearing loss is not shown, the evidence is not in equipoise on the current disability requirement, which is the threshold question of fact in dispute in this case.  For this reason, the evidence is not in equipoise all material elements of the claim and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  


ORDER

Service connection for hearing loss is denied.  


REMAND

The Board has conducted a further review of the remaining issue, but has found that additional evidentiary development is warranted.  

The Board previously remanded the claim of service connection for an eye condition to attempt to obtain missing service treatment records (STRs) from the Veteran's Reserves service.  Upon remand, it appears that this was accomplished as the service department provided copies of his STRs in May 2017.  The service department indicated that additional records were available at the National Personnel Records Center (NPRC).  No further action is needed in light of this response as the Veteran's STRs were previously obtained from the NPRC in July 2007.  

The Board also directed the RO to arrange for a VA examination.  The VA examiner was asked to offer an opinion as to whether "any diagnosed disorder of the eye is causally or etiologically related to the Veteran's active duty military service" (emphasis added) or whether any period of service aggravated a preexisting eye disorder.    

Upon remand, a VA examination was conducted in June 2017.  The VA examiner gave diagnoses of mild hypertensive retinopathy and small crowded optic nerves.  The VA examiner proceeded to give an opinion focusing on whether the Veteran's photophobia and headaches were related to service.  

The VA examination is currently incomplete for three reasons.  

First, the VA examiner was asked, but did not give an opinion, on whether the hypertensive retinopathy or small crowded optic nerves were related to service.  The Board asked for an opinion on any diagnosed disorder, but no opinion was given on these two diagnoses.  

Second, the VA examiner explained that "[t]he [Veteran] would benefit from a neurology consult to determine etiology of headaches in light of prior head trauma."  The VA examiner explained that the Veteran "understood the eye photophobia may be secondary to the headache and not the headache secondary to the photophobia."  The VA examiner ultimately concluded that "[w]ithout an exam with a neurologist to determine if the headaches are post concussive with secondary photophobia it is not at least likely as not that his bilateral vision discomfort is secondary to his military service."  Because the VA examiner indicated that further testing by a different specialist was needed, the June 2017 VA examination cannot be considered complete.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); see also Wise v. Shinseki, 26 Vet. App. 517, 527 (2014).  

Finally, the VA examiner's opinion states that the Veteran was having symptoms of photophobia and headaches, which could not be attributed to an eye condition.  The VA examiner deferred to a neurologic examination, but the assessment also tends to reasonably raise a theory of entitlement under 38 C.F.R. § 3.317 pertaining to disabilities due to undiagnosed illness and medically unexplained chronic multisymptom illnesses (MUCMIs) in Persian Gulf veterans.  The Veteran's service records, including a DD Form 215, confirm service in Southwest Asia.  Therefore, this theory of entitlement, having been reasonably raised, requires an examination.  

Therefore, upon remand, a complete VA examination, to include neurologic and Persian Gulf examinations, should be conducted.  

Accordingly, this issue is REMANDED for the following actions:

1.  Arrange for the Veteran to undergo all needed VA examinations to address the claimed eye disorder, to include an eye examination, a neurologic examination, and a Persian Gulf examination.  

Accordingly, the examiner(s) is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake all indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all eye disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  Please state whether the Veteran's symptoms, such as photophobia and headaches, are attributable to a known clinical diagnosis.  

(c)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but MUCMI of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(d) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to environmental exposures experienced by the Veteran during service in Southwest Asia.

(e)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

In answering question (e), the examiner(s) is asked to address all diagnoses, including mild hypertensive retinopathy and small crowded optic nerves.

In answering all questions, please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

2.  Finally, readjudicate the remanded claim.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


